Exhibit 10.1

Generic AHB Letterhead [ahc-20190726xex10_1g001.jpg]

 

 

﻿

﻿

Effective July 17, 2019

﻿

Mr. Timothy M. Storer

8350 N Central Expy #1600

Dallas, TX 75206

﻿

﻿

Dear Tim:

﻿

This letter agreement, entered into as of the above Effective Date, summarizes
the terms of your departure from A. H. Belo Corporation (the “Company”) and
amends your Employment Agreement as set forth herein.  References in this letter
agreement to “Employment Agreement” shall mean the Amended and Restated
Employment Agreement dated as of December 10, 2018 by and among you, A. H. Belo
Corporation and DMV Digital Holdings Company.

﻿

I.



Employment Term.  The Company agrees to pay you and you accept continued
employment with the Company through the period ending on December 31, 2019 (the
“Employment Period”). 

﻿

II.



No Coverage Under Company Severance Plans.  The agreements and payments as
outlined herein are in lieu of any payments under the A. H. Belo Severance
Plan.  You will not continue to be covered under the A. H. Belo Corporation
Change in Control Severance Plan as of the Effective Date.

﻿

III.



Title and Nature of Duties.   As of the Effective Date, you will retain the
title of President,  Belo + Company.  Your duties will be those set forth
herein.  During the Employment Period, you agree to complete all Q2 2019
corporate governance related items and provide transition assistance for matters
related to Belo + Company including, but not limited to: client relationships,
sales and marketing efforts, preparing marketing materials, assistance in
retention of key talent, operational matters, and fulfillment of contractual
commitments to Belo + Company customers. You will have access to Belo + Company
offices during your transition at the Company’s discretion; however, you will
not be required to be in the office on a regular basis in order to perform these
duties and responsibilities. 

You will continue to report to the Company’s Chief Executive Officer and you
will provide the other members of the A. H. Belo Management Committee assistance
as reasonably requested to facilitate a successful transition, to include the
transition matters described above.

P.O.  Box 224866    Dallas, Texas 75222-1866   Tel. 214.977.8222    Fax.
214.977.8285

www.ahbelo.com      Deliveries:  1954 Commerce Street     Dallas, Texas  75201

 

--------------------------------------------------------------------------------

 

 

You shall notify the Company promptly if you accept other employment during the
Employment Period.  In the event you commence employment with another company
during the Employment Period, the terms and conditions of this agreement shall
be subject to review and may be revised and prorated by the Compensation
Committee of the Board of Directors.  

﻿

IV.



Compensation and Benefits. 

﻿

a.



Base Salary.  For the Employment Period, you will continue to receive
compensation at an annualized rate of $461,250 to be paid bi-weekly.

﻿

b.



Cash Incentive Payment for 2019.   For the calendar year 2019 only, you will be
eligible to receive a  cash incentive payment of $150,000, the amount of your
full-year target bonus opportunity for Individual Objectives in 2019.  This cash
incentive payment is contingent upon your successful completion of the
transition items listed in Section III. of this letter agreement, as determined
by the Company’s Chief Executive Officer in his sole discretion.  Any cash
incentive payment approved by the Chief Executive Officer shall be paid on
December 31, 2019. 

﻿

c.



Long-term Incentive Compensation.  For the calendar year 2019, you will continue
to be eligible to receive $100,000 in long-term cash incentive compensation
(LTCI) upon vesting on December 31, 2019,  provided you remain in the continuous
employment of the Company and its subsidiaries up to and through the vesting
date.   This represents 50% of your 2019 LTCI grant.  The remainder of your 2019
LTCI grant shall be forfeited.

﻿

d.



Standard Benefits.   During the Employment Period, you will be entitled, at your
election, to participate in all employee benefit plans and programs generally
available to other Company executives, including without limitation, medical,
dental, life, and short and long-term disability insurance.  Your participation
in any benefit plan or program will be subject to the terms, conditions,
eligibility and premium payment requirements of the applicable plans.

﻿

Additionally, at the end of your Employment Period, you will be entitled to an
additional payment of approximately $13,572, which is equal to six times the
monthly COBRA premium applicable to your current coverage level under the A. H.
Belo Health and Welfare Benefit Plan. This payment will be paid on your last
paycheck in



2

--------------------------------------------------------------------------------

 

January 2020 and may vary due to increases in 2020 COBRA premiums.

﻿

e.



Expenses.   During the Employment Period, if you are asked to incur expenses on
behalf of the Company you will be entitled to receive reimbursement from the
Company for customary, limited travel and business expenses you occur in
connection with your employment and as approved by the Chief Executive Officer
of the Company.  You must account for and document those expenses in accordance
with the policies and procedures established by the Company.

﻿

f.



Paid Time Off Balance.  Any 2019 PTO days remaining unused as of the Effective
Date will be paid on the next payroll after the Effective Date.   You agree to
waive accrual of additional PTO during the remainder of the Employment Period.

﻿

V.



General Release.    You agree that, as a condition to receiving any benefits or
payments under this letter agreement, and in consideration of the Employment
Period and other payments and compensation described in this Agreement, together
with a waiver by the Company of Section 8(a) [Non-Competition] of the Employment
Agreement and the amendment to Section 8(b) as set forth below,  you will be
required to execute and deliver a  non-revocable general release, in the form
attached hereto, of all claims (except as otherwise expressly set forth in such
general release) arising out of your service as an employee of the Company, its
subsidiaries or any of their affiliates and the termination of such
relationship,  in the form previously approved by both you and the
Company. Section 8(a) [Non-Competition] of the Employment Agreement shall be of
no further force or effect from and after the Effective Date. Effective as of
the Effective Date, Section 8(b)[Customer Non-Solicitation] of the Employment
Agreement shall be amended to add the following sentence at the end of the
paragraph:  "The terms "customer" and "client" as used in this Section 8(b)
shall not include (i) customers and clients of the Company or The Dallas Morning
News who have not done business with Belo + Company; or (ii) those inactive
customers or clients who have not done business with Belo + Company for a period
of twelve  (12) months prior to the effective date of this letter agreement. The
terms “Non-Competition Term,” “Business,” and “Territory” shall continue to have
the meanings set forth in Section 8(a).



 

3

--------------------------------------------------------------------------------

 

 

All other post-employment covenants of your Employment Agreement will remain
in full force and effect, including but not limited to Section 7
[Non-Disclosure], Section  8(b) [Customer Non-Solicitation](except as amended by
this letter agreement),  Section 8(c) [Employee Non-Solicitation],  Section 9
[Non-Disparagement], Section 10 [Return of Documents and Property] and Section
13 [Acknowledgement of Company’s Right in Work Product and Assignment].

VI.      Lastly, following the Employment Period, you agree to
provide reasonable assistance and cooperation in any ongoing matters in which
you were involved or are knowledgeable, including any litigation or
governmental agency proceedings.

﻿

Tim, we value your commitment to a successful transition. Our goal is to ensure
a smooth transition for you and your family while advancing the best interests
of Belo + Company and A. H. Belo Corporation. 

﻿

By signing below, I, Tim Storer, have reviewed the foregoing terms and
conditions from A. H. Belo Corporation as they relate to my employment with the
Company.  I have had the opportunity to review all areas and clarify all areas
of confusion or disagreement. By signing below, I agree to the terms and
conditions in this document.

﻿

﻿

 

 

 

﻿

/s/ Tim Storer

 

7/26/2019

 Tim Storer

 

Date

 President

 

 

 

 

 

 

 

 

 

 /s/ Robert W. Decherd

 

7/29/2019

 Robert Decherd

 

Date

 Chief Executive Officer

 

﻿

 

 

 

 

 

/s/ Julie Hoagland

 

7/29/2019

Julie Hoagland

 

Date

SVP, Chief People Officer

 

 

﻿

﻿

﻿

﻿

﻿

﻿





4

--------------------------------------------------------------------------------

 



[FORM OF] GENERAL RELEASE


This General Release ("Agreement"), entered into by and between Timothy M.
Storer ("you" or the "Employee") and A. H. Belo Corporation (the "Company") as
of the Effective Date, arises from your departure from the Company.

﻿

This Agreement is legally-binding.  You are hereby advised to consult with an
attorney before signing it.

﻿

You acknowledge that your last day of employment with the Company is December
31, 2019 (the "Termination Date").  The Company has offered you the payments
described in the Letter Agreement effective as of July 17, 2019 (the “Letter
Agreement”), on the terms and conditions set forth in the Letter Agreement, in
conjunction with your departure from the Company.  You agree that you are not
entitled to any such payments on or after the Termination Date, unless you
execute this Agreement by signing the signature line at the conclusion of this
Agreement, and do not revoke it during the revocation period described below.

﻿

1.



Letter Agreement Payments.  You shall receive such payments, subject to the
terms and conditions of the Letter Agreement and to applicable taxes and related
withholdings.  In the event that you revoke this Agreement, you will be
ineligible for any such payments on or after December 31, 2019.  You acknowledge
that such payments are in addition to any monies or benefits to which you are
already entitled and that such payments represent good and sufficient
consideration for the releases set forth in this Agreement. 

﻿

2.



General Release.  In consideration for such payments described in the Letter
Agreement, to which you are otherwise not entitled, you agree to waive and
release the Company, its affiliates and subsidiaries, and all of their current
and former respective officers, directors, employees, stockholders,
representatives and agents, including their successors and assigns (collectively
the "Releasees"), with respect to any and all claims, losses, liabilities,
obligations and causes of action, known and unknown, arising out of, connected
with, or relating to: (i) your employment; (ii) the Releasees' refusal or
failure to continue your employment; or (iii) your departure from the Company,
including, but not limited to, claims for compensation, commissions, bonuses,
stock options, other wages and benefits, breach of contract, wrongful
termination, impairment of economic opportunity, intentional infliction of
emotional distress, claims based on personal injury, work-related accident, any
breach of implied or express covenant of good faith and fair dealing, violation
of public policy, or any other contract, tort or personal injury claim, or claim
based on any municipal, state or federal statute, regulation or ordinance
relating to employment, employment discrimination or retaliation, including but
not limited to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
§ 2000 et seq.; The Civil Rights Act of 1866, as amended, 42 U.S.C. § 1981; The
Civil Rights Act of 1991, as amended, 42 U.S.C. § 1981a; The Age Discrimination
in Employment Act of 1967, as amended, 29 U.S.C. § 621 et



 

--------------------------------------------------------------------------------

 

seq.; Americans With Disabilities Act, as amended, 42 U.S.C. § 12101 et seq.;
Fair Labor Standards Act, as amended, 29 U.S.C. § 201, et seq.; Equal Pay Act,
as amended, 29 U.S.C. § 201 et seq.; National Labor Relations Act, as amended,
29 U.S.C. § 151 et seq.; Worker Adjustment and Retraining Notification Act, as
amended, 29 U.S.C. § 2101 et seq., Employee Retirement Income Security Act, as
amended, 29 U.S.C. § 1000 et seq.; Family and Medical Leave Act, as amended, 29
U.S.C. § 2601, et seq.; Chapter 21 of the Texas Labor Code or any other statute,
rule, regulation, ordinance, or common civil or other law, or judicial or
administrative interpretation whether promulgated by Federal, State, local or
other jurisdiction or political subdivision.

﻿

Notwithstanding any provision of this Agreement to the contrary (including but
not limited to this Section 2 and Section 3 below), and for the sake of clarity,
you are not releasing or waiving, with respect to your service as an officer,
director, manager, employee or agent of, or in any other similar role for, the
Company and its affiliates on or prior to the Termination Date (a) the
obligations of the Company and its affiliates to indemnify, defend and hold you
harmless against third party claims (which shall include derivative shareholder
claims) under the Company’s and its affiliates’ respective organizational
documents, the Texas Business Organizations Code, or the Delaware General
Corporation law, as applicable law, or (b) your rights and eligibility for
coverage or the obligations of any insurer under any insurance policies
maintained by or for the benefit of the Company or its affiliates.

﻿



﻿

3.



Waiver of Claims.  By signing this Agreement, you—on behalf of yourself, your
family, assigns, representatives, agents, estate, heirs, beneficiaries,
executors, administrators, successors, and/or attorneys, if any— agree to give
up any right or entitlement you may have under Federal, State or local law
against the Releasees, including but not limited to The Age Discrimination in
Employment Act of 1967, as amended, concerning any events related to your
employment or your departure from the Company, or the Company’s failure to
continue your employment.  This Agreement extinguishes any potential monetary
recovery from employment discrimination claims you may have relating to your
employment with the Company and your departure from the Company existing on the
date you sign this Agreement.

﻿

You represent and warrant that you have not assigned to any third party any
claim involving the Releasees or authorized any third party to assert on your
behalf any claim against the Releasees.  If a third party asserts a claim
against the Releasees on your behalf or includes you as a class member in any
class action involving any claim released under this Agreement, you shall not
accept any benefits or damages relating or arising out of such claim.

﻿





 

--------------------------------------------------------------------------------

 

Nothing in this Agreement will prevent you from initiating or participating in
any State or Federal agency administrative proceeding including proceedings
before the Equal Employment Opportunity Commission or from testifying at an
administrative hearing, deposition, or in court in response to a lawful
subpoena.

﻿

4.



No Admission of Wrongdoing.  This Agreement shall not in any way be construed as
an admission of liability or as an admission that any of the Releasees have
acted wrongfully with respect to you.  Each of the Releasees specifically denies
and disclaims any such liability or wrongful acts.

﻿

5.



Venue and Applicable Law.  This Agreement shall be performed in Dallas, Texas,
and the laws of the State of Texas shall govern the enforceability,
interpretation and legal effect of this Agreement.  The parties shall submit to
the jurisdiction of the Federal and State courts sitting in Dallas, Texas, for
all purposes relating to the validity, interpretation or enforcement of this
Agreement, including, without limitation, any application for injunctive relief.

﻿

6.



Remedies.  Any material breach by you of the terms and conditions contained in
this Agreement shall give Company the right to discontinue the performance of
any unperformed duties and obligations under this Agreement to the extent
permitted by applicable law, and shall entitle the Company to legal, injunctive,
or other equitable relief on account of such breach.

﻿

7.



Entire Agreement.  This Agreement, the Letter Agreement and your Amended and
Restated Employment Agreement dated December 10, 2018 (as amended by the Letter
Agreement) constitute our entire agreement and supersede any prior or
contemporaneous agreements or understandings between the Company and you, except
for any confidentiality obligations referred to elsewhere herein.  You
acknowledge that you enter into this Agreement without reliance on any written
or oral promise or representation, other than those contained in this Agreement
and the Letter Agreement.

﻿

8.



Severability.  If any provision of this Agreement shall be determined by a court
to be void or unenforceable, the remaining provisions shall remain effective and
legally binding, and the void or unenforceable term shall be deemed not to be a
part of this Agreement.

﻿

9.



Headings.  The headings in each paragraph herein are for convenience of
reference only and shall be of no legal effect in the interpretation of the
terms hereof.

﻿

10.



Waiver.  If you breach any term of the Agreement, any delay by the Company to
enforce the Agreement shall not be deemed a waiver or acceptance.  No waiver
shall bind the Company unless supported by consideration, executed in writing,
and delivered to you by an authorized Company officer.

﻿



 

--------------------------------------------------------------------------------

 

11.



Attorneys' Fees.  In any dispute between the Company and you regarding the terms
of this Agreement and/or any alleged breach thereof, the prevailing party shall
be entitled to recover its costs and reasonable attorneys' fees arising out of
such dispute, provided that such recovery is not otherwise prohibited by law.

﻿

12.



Knowing and Voluntary Agreement.    You are advised in writing to consult with
an attorney before executing this Agreement.  You acknowledge and agree
that:  (i) after you received a copy of this Agreement in writing you had
adequate opportunity to review this Agreement; (ii) you fully understand its
contents; (iii) you have been advised to consult an attorney before signing it;
and (iv) you enter into this Agreement knowingly, voluntarily and after any
consultations with your attorney or other advisor, as you deem appropriate.

﻿

13.



Review Period, Execution and Revocation.    You acknowledge that you had at
least 45 calendar days from your receipt of this Agreement, on (Date) to
consider whether to accept its terms.  After signing the Agreement, and
returning it to Sandi Scott, Director/Human Resources, The Dallas Morning News,
1954 Commerce St., Dallas, Texas 75201, by (Date), you will have seven (7)
calendar days to consider whether to revoke it.  The Agreement will not be
effective until the expiration of seven (7) calendar days after you sign the
Agreement without revoking it.  You acknowledge that this Agreement will become
effective, fully enforceable and irrevocable following the expiration of seven
(7) days after your signing of this Agreement ("Effective Date").

﻿

If you choose to revoke this Agreement, you must notify Sandi Scott, in writing,
before 5:00 p.m. on the day immediately preceding the Effective Date.

﻿

IN WITNESS WHEREOF, this General Release has been executed by each of the listed
parties below. 

﻿

﻿

﻿

 

 

 

Timothy M. Storer

A. H. Belo Corporation

﻿

﻿

 

Signature:

 

By:

 

﻿

 

 

[Name/Title of Officer]

 

 

 

 

 

 

 Date:

 

 Date:

 

 

﻿

﻿

﻿



 

--------------------------------------------------------------------------------